DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on expedited patent application 17/324923, attorney docket 111327.00056. Application is assigned an effective filing date of 9/10/2020, based on Japanese application 2020152350.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. Claims 1-5 and 7-26 are pending and are considered below. 

Response to Arguments
Applicant argues the suggested combination would not lead one skilled in the art to the device claimed because Zhan does not use an n-doped layer as a charge emitting layer in its oppositely doped substrate, and suggests that Zhan is not analogous art because it describes an ESD protection device, not a vacuum channel FET, such as described by Kim.  Examiner agrees that one skilled would not be motivated to combinate Zhan with Kim. Because the oppositely doped substrate provides a well to contain the inversion layer, the device can have both an N-type device and a p-type device on a single substrate.
Applicant has amended claims 1, 13 and 16 (making claim 13 independent) to overcome the §112 rejections and drawing objections, which are withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-21 are allowed. 

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention non-elected without traverse.  Accordingly, Claims 22-25 are cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893